Per curiam.
This is an appeal in a domestic relations case tried before the judge without a jury. The divorce was granted on the ground that the marriage was irretrievably broken, and the husband was ordered to pay the wife the sum of $400 per month for three months, then $300 per month for five months and after that time the husband’s obligation to pay alimony ceases.
The appellant contends the trial court erred in finding that she was capable of working and maintaining employment and that the award of alimony is inconsistent with the wife’s needs and husband’s ability to pay. We disagree and affirm. See Odom v. Odom, 239 Ga. 830 (239 SE2d 20) (1977).

Judgment affirmed.


All the Justices concur.